Per Curiam,
Pedestrians in going from one side of a street to the other are not confined to the regular crossings at the intersections, but may cross at any point according to their convenience. But in so doing they are bound to exercise care according to the circumstances, and especially bound to the alert and watchful performance of the duty of all travelers on all highways to look where they are going: Robb v. Connellsville Boro., 137 Pa. 42.
The appellant, about nine o’clock on an October evening, while on the footwalk on Parrish street, started to cross that street diagonally about fifteen feet from the crossing at Forty-fourth, and tripped over the curbstone which at that point projected two or three inches above the pavement. There was an electric light at the corner but the plaintiff testified that at this point “ it shaded off this curb.” She further testified “ I suppose I was looking ahead of me — I don’t know how I was looking. I guess I must have been looking ahead of me somewheres.” And again, “ I guess I must have been looking ahead of me. I don’t know where I was looking. As you go along or I go along, I go right on.” Though she varied the form of her expression somewhat in answer to different questions yet the substance of her testimony was the same and had at least the merit of frankness. It discloses such an inattentive and heedless disregard of the care which the situation required as to effectually defeat her right of action.
Judgment affirmed.